J-A16044-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JAMES SCOTT DUNLOP, SUSAN A.R.                   IN THE SUPERIOR COURT OF
DUNLOP, ITF APRIL GRAYCE DUNLOP,                       PENNSYLVANIA
ITF ELISE ODETTE DUNLOP

                       v.

JAMES BOLLINGER, M.D.

APPEAL OF: JAMES SCOTT DUNLOP
                                                     No. 3359 EDA 2014


                Appeal from the Order Entered October 23, 2014
                In the Court of Common Pleas of Chester County
                       Civil Division at No(s): 2013-08593


BEFORE: LAZARUS, J., OLSON, J., and PLATT, J.*

JUDGMENT ORDER BY LAZARUS, J.:                             FILED MAY 18, 2015

        James Scott Dunlop, et al., appeal, pro se, from the order of the Court

of Common Pleas of Chester County entered October 23, 2014.            For the

following reasons, we quash the appeal.

        On January 15, 2014, a judgment of non pros was entered against

Appellants, and in favor of Appellee, James Bollinger, M.D. Appellants filed a

petition to open the judgment of non pros, which the trial court denied by

order entered September 3, 2014.1 This was an appealable order pursuant



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
   The record indicates that copies of the order were sent to counsel and
unrepresented parties on that date.
J-A16044-15



to Pa.R.A.P. 311(a). Accordingly, the thirty-day period within which to file

an appeal began to run on that date. See Pa.R.A.P. 902(a).

     Rather than filing a timely notice of appeal, Appellants filed a “Petition

to Open Judgment of Non Pros in Consideration of Plaintiffs’ Answer to

Counsel for Defendant’s ‘Opposition to Plaintiffs’ Petition to Open Judgment

of Non Pros,’” on October 1, 2014.    The trial court denied the Petition on

October 23, 2014, and on October 31, 2014, Appellants filed a notice of

appeal.

     The underlying appealable order was entered on September 3, 2014.

Because no timely appeal was taken from that order, we conclude that this

Court lacks jurisdiction to consider this appeal.   See Reading Anthracite

Co. v. Rich, 577 A.2d 881 (Pa. 1990) (timeliness of appeal is jurisdictional

and may be raised by the court sua sponte).

     Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/18/2015




                                    -2-